Citation Nr: 0512735	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1998 to October 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO which denied 
basic eligibility to educational assistance under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.

The case was remanded in May 2004 for further development.  
After completion of a portion of the requested development, 
the RO continued to deny the claim, issued a Supplemental 
Statement of the Case in July 2004, and returned the case to 
the Board for further appellate consideration.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must, once again, be remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

In this case, the RO did not fully comply with the terms of 
the May 2004 remand.  In the May 2004 remand, the Board 
directed the RO to determine whether the veteran was 
involuntarily discharged, either for the Convenience of the 
Government, or for other reasons.  The RO was also instructed 
to determine whether 38 C.F.R. § 21.7045 applied to the 
veteran's case, if it was determined that the veteran was 
involuntarily separated for reasons other than for 
"Convenience of the Government."  The RO subsequently 
determined that the veteran was involuntarily discharged for 
unsatisfactory performance, and that he was therefore not 
eligible for Chapter 30 benefits under 38 C.F.R. § 21.7042.  

However, the RO did not provide the veteran with the 
governing regulations pertaining to 38 C.F.R. § 21.7045, as 
directed by the May 2004 remand.  Furthermore, the RO 
determined that the veteran's reason for separation of 
unsatisfactory performance, pursuant to the Separation Code 
of "JHJ", dictated that the veteran was not eligible for 
Chapter 30 benefits.  However, the RO did not provide any 
authority for this determination; and the question as to 
whether the veteran's involuntary separation for 
unsatisfactory performance renders him eligible for Chapter 
30 benefits remains unanswered.  

The veteran's DD Form 214 indicates that he was discharged 
honorably, for unsatisfactory performance after serving 29 
months and 29 days of a four year obligation.  The DD Form 
214 does specifically indicate that the veteran was honorably 
discharged.  The separation authority was AFI 36-3208, the 
separation code was JHJ and the reentry code was 2C.  These 
designations indicate that the veteran was separated for 
unsatisfactory performance.  As such, he was separated 
involuntary, but not, for the convenience of the government.  
In light of the foregoing, the RO found that the veteran was 
not eligible for Chapter 30 benefits based on the criteria 
set forth in 38 C.F.R. § 21.7042(a)(5)(iv)(B) (2004).

However, the RO apparently did not consider that portion of 
the May 2004 remand requiring a determination as to whether 
the veteran meets the criteria for eligibility for Chapter 30 
benefits under 38 C.F.R. § 21.7045(a) and (b) (2004).

A veteran may be eligible for Chapter 30 benefits under Title 
38, United States Code because he was involuntary discharged 
from service and meets the requirements set forth in 
38 C.F.R. § 21.7045(a) and (b) (2004).  

In its December 2002 decision, the RO determined that the 
veteran was not eligible for Chapter 30 educational 
assistance based on a finding that the veteran did not 
complete his full enlistment or 36 months of his four year 
obligation.

However, under the provisions of 38 C.F.R. § 21.7045, VA has 
provided alternative eligibility requirements for educational 
assistance under the Chapter 30 program for those 
involuntarily separated with an honorable discharge, apart 
from the provisions examined by the RO in its denial.  The 
veteran's description of the events occurring 
contemporaneously with his separation, and the data on his DD 
Form 214, suggest possible application of 38 C.F.R. § 
21.7045.  

In relevant part, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045 (2004).  The Board observes 
that under 10 U.S.C. § 1141, by "involuntarily separated" 
is generally meant that the individual is discharged under 
other than adverse conditions, as characterized by the 
service department.  10 U.S.C. § 1141.

In this case, it is unclear from the record, whether the 
veteran's discharge for unsatisfactory performance, under the 
Separation Code JHJ, is considered a separation under adverse 
conditions.  This is the key question in this case that needs 
clarification.  

After a careful examination of the facts in this case in 
light of applicable regulation, the Board is of the opinion 
that this matter should be remanded to the RO for its initial 
consideration of the provisions of 38 C.F.R. § 21.7045 
(2004).

While the facts of the veteran's separation processing 
suggest possible application of the foregoing provisions, the 
record is not of sufficient clarity for the Board to 
ascertain whether the veteran meets the eligibility 
requirements to participate in an educational program 
encompassed by the provisions of 38 C.F.R. § 21.7045 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  The RO should readjudicate the claim, 
to include consideration as to the 
applicability of  38 C.F.R. § 21.7045.  
See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in adjudicating 
claims for benefits, VA must ascertain if 
there is any basis upon which to develop 
or grant the claim at issue based upon 
any theory of entitlement).  If any such 
action does not favorably resolve the 
claim, the RO shall issue the veteran a 
Supplemental Statement of the Case, 
providing him with the laws and 
regulations relevant to his claim, to 
include 38 C.F.R. § 21.7045 (2004), and 
to include in detail a comprehensive 
statement of reasons and bases for the 
denial of the veteran's claim, including, 
but not limited to authority for the 
determination that the Separation Code 
JHJ is a bar to eligibility for Chapter 
30 benefits, and/or a determination on 
whether the veteran's separation for 
unsatisfactory performance is considered 
"under adverse conditions" as that term 
is defined.  Thereafter, the case should 
be returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


